Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.

Response to Amendment
The amendment filed September 14, 2021 has been entered.  Claim 1 has been amended.  Claims 10-12 are withdrawn.  Currently, claims 1-10 are pending for examination.

Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive.  Claim 1 has been amended to state, “a second step-shaped connector having a third step and a fourth step in a staggered configuration that mirrors the staggered configuration of the first step and the second step in order to mate with the first step-shaped connector”.  This amendment raises 35 U.S.C. 112 rejections explained below, and fails to overcome the 35 U.S.C. 103 prior art rejection due to the indefiniteness rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been recited to state, “a second step-shaped connector having a third step and a fourth step in a staggered configuration that mirrors the staggered configuration of the first step and the second step in order to mate with the first step-shaped connector”.  A review of the specification indicates that the phrase “mirrors” and “mate” are not disclosed in the originally filed application.  Without using specifically defined terminology from the originally filed specification, an indefiniteness rejection also applies.
Claims 2-10 are rejected to for being dependent on claim 1 and failing to remedy the deficiencies of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been recited to state, “a second step-shaped connector having a third step and a fourth step in a staggered configuration that mirrors the staggered configuration of the first step and the second step in order to mate with the first step-shaped connector”.  It is unclear how to interpret the term “mirrors” as it has not been defined in the originally filed specification and is therefore considered new matter.  According to a transitive verb definition of the phrase, “If something mirrors something else, it has similar features to it, and therefore seems like a copy or representation of it.”  (Collins Dictionary).  This phrase does not preclude one in of ordinary skill in the art to interpret the limitation to that presented in item 9 of the July 26, 2021 Office action (see annotated figure).  Further, the phrase “in order to mate with” has not been provided in the originally filed specification for one of ordinary skill in the art to interpret the claim as the applicant intended.  
Providing dimensional relationships in the claim would be useful for one of ordinary skill in the art to interpret these limitation.  For example, stating the adapter comprises a first side having a first step-shaped connector having a first step and a second step in a staggered configuration and a second side opposite the first side comprising a second step-shaped connector having a third step and a fourth step in a staggered configuration; the distance between the first step and the third step being the same as the distance between the second step and the fourth step would help one of ordinary skill in the art to interpret the claim.    
The 35 U.S.C. 112 rejection of the previous Office action with regard to the limitation of a circuit configured to reverse polarity still stands as applicant has made no arguments or amendments to address this deficiency.  Claim 1 states, “a circuit configured to reverse a polarity of a signal received at the first connector and to provide the signal received at the first connector, in reverse polarity, to the second connector” without a link between how this reversed polarity is achieved between the two terminal conductors and the two receptacle conductors. A person skilled in the art would not understand how the polarity of the first connector is reversed at the second connector given the omission of essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Se In re Van Geuns, 988 F.2d. 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 2-10 are rejected to for being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (US Pat 5,222,506) in view of Alexander et al. (US Pat 7,563,141).
Regarding claims 1-6, 8-9, Patrick et al. discloses an adapter 24 for a lead, the adapter comprising: a first connector; two terminal conductors disposed on the first connector; a second connector; two receptacle conductors disposed on the second conductor (fig. 1); and a circuit configured to reverse a polarity of a signal received at the first connector and to provide the signal received at the first connector, in reverse polarity, to the second connector ("electrical cross-over adaptor for reversing the electrical interconnection" col. 5, lines 4-22). Patrick et al. does not discuss the shape of the adapter, such as the first connector having a first step-shaped connector having a first step and a second step in a staggered configuration, each step of the first step and the second step of the first connector including only one of the two terminal conductors disposed on the first connector; the second step-shaped connector having a third step and a fourth step in a staggered configuration that mirrors the staggered configuration of the first step and the second step in order to mate with the first step-shaped connector, each step of the third step and the fourth step of the second connector including only one of the two receptacle conductors disposed on the second connector. Alexander et al. teaches an adapter shape where a first step-shaped connector has a first step and a second step in a staggered configuration and a second step-shaped connector has a third step and a fourth step in a similar features to it, and therefore seems like a copy or representation of it.”  Collins Dictionary (emphasis added)) the staggered configuration of the first step and the second step in order to mate with the first step-shaped connector (fig. 2a), two terminal conductors 261A, 262A disposed on the first connector and two receptacle conductors 302, 303 disposed on the second connector (fig. 2a-b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patrick et al. with the adapter shape taught by Alexander et al. in order to provide a recessed adapter design that allows the signal conductors to be spaced apart when fully connected, and since such a change of shape would not appear to alter the operation of the device and the results of such a change in shape would have been reasonably predictable in the art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (US Pat 5,222,506) in view of Alexander et al. (US Pat 7,563,141) as applied to claims 1-6, 8-9 above, and further in view of Mokelke et al. (US PG Pub 2013/0296965).
Patrick et al. does not expressly disclose a printed circuit (pc) board on which the first and second connectors are mounted, wherein the first and second wires are traces on the pc board, and instead teaches conductors 418, 420 for providing electrical connections (fig. 5). Mokelke et al. teaches it is known in the art for conductive leads or conductive traces on a printed circuit board to be equivalent methods for providing electrical connections between components ([0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patrick et al. to try a pc board with traces to connect the components as taught by Mokelke et al. as it appears to yield the same predictable result and doing such a modification would not alter the operation of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792